Exhibit 10.26

 

Description of President/COO Bonus Plan: 2001-2003

 

 

1.  Purpose of the plan: For a period spanning 2 years, to retain Cymer
president/COO and to provide additional incentive to operate within approved
quarterly financial budgets while (a) achieving/maintaining market leadership
through the current downturn, (b) executing the Company’s product roadmap, and
(c) establishing the infrastructure necessary to deal with the next anticipated
industry upturn.   The plan is separate from, and in addition to, the standard
Cymer bonus framework.

 

2.  Time Period: The bonus plan is composed of two contiguous 12 month periods
(each a “Bonus Period”), the first beginning October 1, 2001 and ending
September 30, 2002: the second period beginning October 1, 2002 and ending
September 30, 2003.

 

3.  Measurement of Performance: Metrics and performance milestones for each
Bonus Period are agreed to in advance by the Chief Executive Officer and the
President/COO, subject to approval of the Compensation Committee of the
Company’s Board of Directors.  The Chief Executive Officer will meet quarterly
with the President/COO to review achievement of relevant milestones within that
quarter.  At the Chief Executive Officer’s discretion, for medium-term
milestones, achievement may be reviewed and based on performance over multiple
quarters.  Achievement of milestones for each Bonus Period is capped at 100%.

 

4.  Plan Payment: Payment is contingent upon the President/COO’s ongoing
employment at Cymer through the end of each Bonus Period and satisfactory
achievement of the relevant milestones.  A single payment for each Bonus Period
will be made at the conclusion of such period.  The maximum amount payable with
respect to each Bonus Period is $1M.

 

5.  Compensation Committee Review: The Chief Executive Officer shall review the
plan’s status with the Compensation Committee near the conclusion of each Bonus
Period and prior to any plan payment, or at any other time upon the request of
the Compensation Committee.

 

6.  Change of Control: If the Company is acquired during a Bonus Period and the
President/COO is terminated for reasons other than cause, the plan payments will
become guaranteed.

 

1

--------------------------------------------------------------------------------